    Case 1:19-cv-02142-RMB-BCM Document 106 Filed 07/09/19 Page 1 of 3
      Case 1:19-cv-02142-RMB-BCM Document 105 Filed 07/08/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                           MEMO ENDORSED
--------------------------------------------------------------------- X

LEK SECURITIES CORPORATION and                                                               73
ROX SYSTEMS, INC.                                                                       CaseNo.: 19-CV-02142
                                                                                        (RMB/BCM)
                                                                Plaintiffs,

                                                                                            USDCSDNY
                       - against -                                                          DOCUMENT
                                                                                            ELECTRO NI CALLY FILED
NICOLAS LOUIS, JONATHAN FOWLER, VOLANT                                                      DOC#: _ _-=-..-fi,...,-~t--
HOLDING, LLC d/b/a VOLANT TRADING, VOLANT                                                   DATE FILED:.-Li,__......_..___._____
TRADING, LLC, VOLANT LIQUIDITY, LLC, AND
VOLANT EXECUTION, LLC
                                                                Defendants.


 ---------------------------------------------------------------------------------- X




    STIPULATION OF DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER
     VACATING TEMPORARY RESTRAINING ORDER AND RELEASING BOND

          WHEREAS, on March 8, 2019, Plaintiffs Lek Securities Corporation and ROX Systems,

Inc. (collectively, "Plaintiffs"), commenced this action by filing a complaint and seeking a

temporary restraining order; and

          WHEREAS, this Court granted Plaintiffs' motion for a temporary restraining order on

March 8, 2019 continuing until March 14, 2019 and requiring Plaintiffs to post a bond in the

amount of$10,000 (ECF No. 4); and

          WHEREAS, Plaintiff Lek Securities Corporation paid $10,000 to the Clerk of the Court of

the Southern District of New York ("Clerk of the Court") on March 11, 2019 pursuant to the

Court's order (Cashier's Office Registry Deposit, March 11, 2019); and
   Case 1:19-cv-02142-RMB-BCM Document 106 Filed 07/09/19 Page 2 of 3
     Case 1:19-cv-02142-RMB-BCM Document 105 Filed 07/08/19 Page 2 of 3




       WHEREAS, the Court continued the restraining order on March 14, 2019 until April 1,

2019 (ECF No. 29); and

       WHEREAS, the Court continued the restraining order during an on-the-record hearing on

April 1, 2019 until further Order of the Court (Minute Entry, April 1, 2019); and

       WHEREAS, by Order dated April 9, 2019, (ECF No. 57) the Court increased the bond

required from Plaintiffs to a total of $500,000; and

       WHEREAS, Plaintiffs filed a $490,000 bond pursuant to the Court's direction (ECF No.

63); and

       WHEREAS, Defendants Volant Holdings, LLC d/b/a Volant Trading, Volant Trading,

LLC, Volant Liquidity, LLC, and Volant Execution, LLC (together, the "Volant Defendants"),

Nicolas Louis, Jonathan Fowler, and Plaintiffs have resolved all issues and claims in the above

action as against all parties; and

        WHEREAS, on account of the settlement, the parties hereby respectfully request that the

Court enter the Proposed Order below VACATING the temporary restraining order (EFC Nos. 4,

29), RELEASING the bond, and directing the Clerk of the Court to RETURN Lek Securities

Corporation's$ I 0,000 payment to Lek Securities Corporation, One Liberty Plaza, New York, NY

10006 (ECF Nos. 4, 57, 63, Cashier's Office Registry Deposit, March 11, 2019).

        NOW, THEREFORE, IT IS STIPULATED AND AGREED, pursuant to Federal Rule of

Civil Procedure 41 ( a)( 1)(A)(ii), by and between the parties through their undersigned counsel, that

the above-captioned action is voluntarily dismissed with prejudice as against all defendants.




                                                  2
Case 1:19-cv-02142-RMB-BCM Document 106 Filed 07/09/19 Page 3 of 3
 Case 1:19-cv-02142-RMB-BCM Document 105 Filed 07/08/19 Page 3 of 3




Dated:            New York, New York
                  July 8. 2019

DENTONS US. LLP                                          CiRl-:l)iBEifG T~jR~9>:7LP
    ,/,,">    /                                                             I-1-1. lt'   (:               (
                                                                                                              ·--·   -   {
                                                                                                                                      ..   .
   (2:~      C~0R)/   V        , ~
                                                             .j   ~•""~_,,,,N

                                                             --·········
                                                                                    ,"!'' I"/             <



                                                                                .. ........ :......¼.:....~,..
                                                                                                              /              ,...,.-,;.




Brian S. Cousin, Esq.                                   Toby Soli, E'.,j.l( ,
Mark M. Meredith, Esq.                                  Auorneys /hr 1hrJ Volanl Defendants

TANNENBAUM HELPERN SYRACUSE &                            FORD O'BRil~N LLP
HlRSCHTRITT LLP
Paul D. Sarkozi
Carl F. Regelmann
                                               .
                                                   _-;c ..        --~,;~i;7;~~--~---:···•·
                                                       'Robcrt)VI .andy, Esq.
Attorneys for the Plaintiffs
                                                         Atlorneys for Defendants Nicolas Louis
                                                         and Jonathan Fowler



         SO ORDERED. Pursuant to the parties' stipulation of dismissal and above requests, the

temporary restraining order (EFC Nos. 4, 29) is hereby VACATED, and the bond posted by

Plaintiffs (ECF Nos. 4, 57, 63) is hereby RELEASED, and the Clerk of the Court is directed to

RETURN Lek Securities Corporation's $10,000 payment (Cai;hit!rs Office Registry Deposit,

March 11, 2019) to Lek Securities Corporation. One Liberty Plaza. New Ymk. NY 10006.




                      ,,,,,,
         Hon. Richard M. Berman
         United States District Judge




                                               3
